DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2, 6-8, 11, 12, and 16-18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Fujita (United States Patent Application Publication 2015/0253653 A1).


With respect to claims 1 and 11, Fujita discloses a projection apparatus (see fig.1), comprising an illumination system, at least one light valve (5 in fig.1) and a projection lens (see fig.1, 7), wherein the illumination system is configured to provide an illumination beam and comprises  an illumination system for providing an illumination beam, the illumination system comprising: a first laser light source (see 10 in fig.9A), a second laser light source (see 11 in fig.9A), a wavelength conversion module (see 14 in fig.4A), a rotatable light splitting module (see 15 in fig.9A), and a light combining element (DM3, DM4 in fig.9A), wherein, the first laser light source provides a first laser beam in a first time period and a third time period (see blue in fig.5C); the second laser light source provides a second laser beam in a second time period and a fourth time period (see red in fig.5C); the wavelength conversion module (see the light incident on 14 in fig.9A) is located on a transmission path of the first laser beam; the rotatable light splitting module (see 15) comprises: a first rotation axis and a light splitting element, wherein, the first rotation axis is connected to the light splitting element, and the light splitting element is driven to rotate around the first rotation axis; and the light splitting element is disposed on a transmission path of the first laser beam (see the location of 15), and the light splitting element has at least one transmitting region and at least one reflecting region; and the light combining element is located on the transmission path of the first laser beam and a transmission path of the second laser beam (see configuration of fig.9A), when the light splitting element rotates around the first rotation axis, the first laser beam is guided by the reflecting region of the light splitting element and then passes through the light combining element to form a first color light during the first time period (see the 

With respect to claims  2 and 12, Fujita discloses the illumination system and the projection apparatus according to claim 1, wherein the first laser light source is turned on during the first time period and the third time period (see the operation of the blue light in fig.5C), and turned off during the second time period and the fourth time period (see the operation of the blue light in fig.5C); and the second laser light source is turned off during the first time period and the third time period, and turned on during the second time period and the fourth time period (see the operation of the red light in fig.5C).

With respect to claims 6 and 16, Fujita discloses the illumination system and the projection apparatus according to claim 1 and 11, wherein the at least one transmitting region comprises a light transmitting layer configured to allow penetration of a visible light (see 15b in fig.5B), and the at least one reflecting region comprises a light reflecting layer configured to reflect a visible light (see 15a in fig.5B).



With respect to claims 8 and 18, Fujita discloses the illumination system and the projection apparatus according to claims 1 and 11, wherein the illumination system further comprises: a light diffusing element (see the LT in fig.1), located on the transmission paths of the first laser beam and the second laser beam.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 9 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Fujita (United States Patent Application Publication 2015/0253653 A1) in view of Hsieh (United States Patent Application Publication 20180173087 A1).

With respect to claims 9 and 19, Fujita discloses the illumination system and the projection apparatus according to claims 1 and 11, but does not disclose further comprising: a polarizing element, located on the transmission paths of the first laser beam and the second laser beam.
Hsieh discloses a polarizing element (see liquid crystal element of 14 in fig.7), located on the transmission paths of the first laser beam and the second laser beam.
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the projection system of Fujita with teaching of Hsieh so that a polarizing element, located on the transmission paths of the first laser beam and the second laser beam to enhance color production, power consumption and durability.

Claims 1, 5, 11, and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Yamagishi (United States Patent Application Publication 2013/0100423 A1) in view of Fujita (United States Patent Application Publication 2015/0253653 A1).

With respect to claims 1, 5 ,11, and 15, Yamagishi discloses a projection apparatus (see fig.3), comprising an illumination system, at least one light valve (see modulator in fig.3) and a projection lens (see fig.3, 240), wherein the illumination system is configured to provide an illumination beam and comprises  an illumination system for providing an illumination beam, the illumination system comprising: a first laser light source (see 202 in fig.3), a second laser light source (see 221 in fig.3), a wavelength conversion module (see 231 in fig.3), a rotatable light splitting module (see 205), and a light combining element (224 and 216), the wavelength conversion module (see the light incident on 14 in fig.9A) is located on a transmission path of the first laser beam; the rotatable light splitting module (see 15) comprises: a first rotation axis and a light splitting element, wherein, the first rotation axis is connected to the light splitting element, and the light splitting element is driven to rotate around the first rotation axis; and the light splitting element is disposed on a transmission path of the first laser beam (see the location of 15), and the light splitting element has at least one transmitting region and at least one reflecting region; and the light combining element is located on the transmission path of the first laser beam and a transmission path of the second laser beam (see configuration of fig.3), when the light splitting element rotates around the first rotation axis, the first laser beam is guided by the reflecting region of the light splitting element and then passes through the light combining element to form a first color light during a first time period (see the operation of 205 in fig.5), the second laser beam passes through the light combining element to form a second color (see the operation of 222), the first laser beam forms a third color light by the wavelength conversion module and the light combining element after passing through the transmitting region of the light splitting element (see the operation of fig.3), and the first color light, the second color light and the third color light from the light combining element form the illumination beam (again see the operation of fig.3); the at least one light valve (see the valve of fig.3) is located on a transmission path of the illumination beam, and is configured to convert the illumination beam into an image beam (see fig.1); and the projection lens (see fig.3, 242) is located on the transmission path of the image beam, and is configured to project the image beam out of the projection apparatus, wherein the rotatable light splitting module is not located on the transmission path of the third color light (see the configuration of 229 and 205 in fig.3) but does not explicitly disclose wherein the first laser light source provides a first laser beam in a first time period and a third time period; the second laser light source provides a second laser beam in a second time period and a fourth time period and  the first laser beam forms a third color light by the wavelength conversion module and the light combining element after passing through the transmitting region of the light splitting element during the third time period.
 Fujita discloses a projection apparatus (see fig.1), comprising an illumination system, at least one light valve (5 in fig.1) and a projection lens (see fig.1, 7), wherein the illumination system is configured to provide an illumination beam and comprises  an illumination system for providing an illumination beam, the illumination system comprising: a first laser light source (see 10 in fig.9A), a second laser light source (see 11 in fig.9A), a wavelength conversion module (see 14 in fig.4A), a rotatable light splitting module (see 15 in fig.9A), and a light combining element (DM3, DM4 in fig.9A), wherein, the first laser light source provides a first laser beam in a first time period and a third time period (see blue in fig.5C); the second laser light source provides a second laser beam in a second time period and a fourth time period (see red in fig.5C); the wavelength conversion module (see the light incident on 14 in fig.9A) is located on a transmission path of the first laser beam; the rotatable light splitting module (see 15) comprises: a first rotation axis and a light splitting element, wherein, the first rotation axis is connected to the light splitting element, and the light splitting element is driven to rotate around the first rotation axis; and the light splitting element is disposed on a transmission path of the first laser beam (see the location of 15), and the light splitting element has at least one transmitting region and at least one reflecting region; and the light combining element is located on the transmission path of the first laser beam and a transmission path of the second laser beam (see configuration of fig.9A), when the light splitting element rotates around the first rotation axis, the first laser beam is guided by the reflecting region of the light splitting element and then passes through the light combining element to form a first color light during the first time period (see the reflection of 50 in fig.9A), the second laser beam passes through the light combining element to form a second color light during the second time period and the fourth time period (see 11 and fig.5C), the first laser beam forms a third color light by the wavelength conversion module and the light combining element after passing through the transmitting region of the light splitting element during the third time period, and the first color light, the second color light and the third color light from the light combining element form the illumination beam (see the operation of fig.5C and see the para. of Embodiment 7); the at least one light valve (see 5 in fig.1) is located on a transmission path of the illumination beam, and is configured to convert the illumination beam into an image beam (see fig.1); and the projection lens (see fig.1, 7) is located on the transmission path of the image beam, and is configured to project the image beam out of the projection apparatus.
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the projection system of Yamagishi with Fajita so that wherein the first laser light source provides a first laser beam in a first time period and a third time period; the second laser light source provides a second laser beam in a second time period and a fourth time period and  the first laser beam forms a third color light by the wavelength conversion module and the light combining element after passing through the transmitting region of the light splitting element during the third time period to enhance the color balance of the image.



Allowable Subject Matter
Claims 3, 4, 10, 13, 14 and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JERRY L. BROOKS whose telephone number is (571)270-5711. The examiner can normally be reached M-F 9:00-4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Toan Ton can be reached on 5712722303. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JERRY L BROOKS/           Primary Examiner, Art Unit 2882